Appeal from an order denying an application for a preference under rule 9 of the Kings County Supreme Court Rules, unless appellant Natalie Groeger consent within a stated time to an examination by a physician designated by the court, in which event the application would be held in abeyance. Order affirmed, with $10 costs and disbursements. On the basis of the medical proof submitted on the application, a denial of a preference was warranted. In the circumstances, the conditional order appealed from was within the bounds of the court’s discretion. (Cf. Cunningham v. Malbin, 8 A D 2d 949.) Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.